ELLISON, J.
— Plaintiff's action is for personal injury by being caught between passing street cars in Argentine, Kansas. He recovered judgment in the trial court.
The case as tried concedes that plaintiff was negligent, and reliance was placed by him in the humanitarian rule. It was before us on a former occasion on plaintiff’s appeal. He had secured a verdict but the court set it aside and granted a new trial. We affirmed the order, and the case will be found reported in 136 Mo. App. 353, to which we refer for a statement of the facts. On the trial from the result of which this appeal was taken, evidence lacking in the first trial was supplied and the trial court sustained plaintiff’s verdict.
There is complaint made of instructions refused and modified for defendant, principally as to the contributory negligence of plaintiff. We think the action taken by the court was proper. As stated above, the case was based, practically, on a concession of plaintiff’s negligence. We have not discovered any error and affirm the judgment.
All concur.